Citation Nr: 1607581	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO denied entitlement to service connection for PTSD.

In March 2011 and September 2014 the Board remanded the case to the RO for further development and adjudicative action.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The probative evidence of record is in equipoise as to whether the Veteran has a diagnosis of PTSD due to an in-service stressor.  

2.  The symptoms of the Veteran's depressive disorder cannot be satisfactorily disassociated from his PTSD.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, PTSD with depression was incurred in, or is otherwise related to service.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting service connection for an acquired psychiatric disorder; thus, any defect in the duties to notify and assist with respect to this claim is harmless error.  

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder to include depression and PTSD.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition
(DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  

In addition, the criteria for establishing service connection for PTSD differ from the criteria pertaining to other acquired psychiatric disorders.

As to the pertinent case, service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V)); (2) credible supporting evidence that the claimed in-service stressors occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable in-service stressor event will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat is determined on a case-by-case basis, and it requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

"(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The Veteran's service treatment records (STRs) are negative for treatment of, or a diagnosis of PTSD; however, a March 1972 STR notes that the Veteran was being treated for "psychosomatic gastritis."  The Veteran's discharge examination does not reflect the presence of a psychiatric disorder.  

The Veteran asserts that he developed PTSD as a result of two stressors that occurred in Germany in 1972.  The Veteran served with HHC 547th Engineering Battalion USAREUR in Germany from July 9, 1971 to January 25, 1973.  The Veteran contends that, while serving in Germany, he became an acquaintance of a Colonel Bloomquist while driving his own Colonel to and from Kelley Barracks to HQ V Corps in Frankfurt two or three times a week.  He further contends that shortly after seeing Colonel Bloomquist, he received word that the Colonel was killed on May 11, 1972 near the Officer's Club after a terrorist bomb destroyed the U.S. Army's V Corps Headquarters in Frankfurt, Germany.  

The RO was able to obtain personnel records verifying that the higher authority of HCC 547th Engineering Battalion USAREUR was HQ V Corps while the Veteran served in Germany; and, a short biography of Lt. Col. Paul A. Bloomquist from the official web site of Hill Air Force Base verifies that the Lt. Colonel was killed in May 1972 when "a terrorist bomb destroyed the U.S. Army's V Corps Headquarters in Frankfurt, Germany."  Based on the foregoing, the Agency of Original Jurisdiction (AOJ) conceded the Veteran's stressor.  See February 2012 VA memorandum from the JSRRC Coordinator of Development Team 3 at the Appeals Management Center (AMC).  

The Veteran also asserts that the events which took place at the Munich Olympics in 1972 involving the killing of Israeli athletes was another stressor which led to his PTSD.  

The Veteran was afforded a VA examination in March 2012, just after his stressors were conceded by the AOJ.  That examiner opined that the Veteran had a diagnosis of depression, but did not have a diagnosis of PTSD which conformed to the DSM-IV criteria.  The examiner indicated that the Veteran's reported stressors as noted above, were not adequate to support the diagnosis of PTSD because he had no actual exposure to the traumatic event(s).  While the Veteran has never alleged that he witnessed the actual death of the Colonel, he does assert that he spent a significant amount of time with him just prior to his death, such that it would be unreasonable to infer that the Veteran's reported stressor is insufficient to be considered a traumatic event.  

The examiner also reasoned, in part, that the Veteran's self-reported history was inaccurate based on his SIMS score.  The examiner indicated that the Veteran's SIMS (Structured Inventory of Malingered Symptomatology) score was 42, which was indicative of suspected malingering, and the Veteran endorsed a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders.  The examiner also noted, however, that while elevated SIMS scores may raise concerns about malingering, this does not negate the possibility of genuine disability or disorder.  

The examiner found symptoms of chronic impaired sleep, exaggerated startle response, depressed mood and mild memory loss, but attributed these symptoms to a depressive disorder.  The examiner opined that the Veteran's mental illness was not related to service, based on no in-service treatment, and with the first evidence of treatment coming in 1991 after his second wife left him.  

The findings from this examination report are not consistent with the other evidence of record.  Although the Veteran did not seeks treatment for mental illness until 1991, there is evidence suggesting that the Veteran's symptoms began during service  In a February 2008 lay statement, the Veteran's ex-wife indicated that ever since he returned from his service in Germany, he has been paranoid to the extent that their marriage deteriorated.  She also noted that the Veteran became obsessively over-protective of their daughter.  The Veteran's ex-wife also noted that the Veteran began having chronic sleep difficulty after service, and was never like that prior to his service in Germany.  She also noted that the Veteran feared loud noises, especially gunshots, as well as sudden movements of others.  The Veteran's ex-wife is competent to report the above observable symptoms, and there is no reason to doubt her credibility in that regard.  

VA records dating back to 2005 note depression, anxiety, and a diagnosis of military-related PTSD.  A December 2006 psychiatric assessment notes not only a history of depression, but also that the Veteran met the criteria for PTSD.  The examiner noted a primary presentation of depressive disorder and PTSD with the possibility of panic disorder.  The examiner noted symptoms of sleep impairment, restlessness, fatigue, feelings of worthlessness and trouble thinking and concentrating.  The Veteran appeared depressed, anxious and suspicious.  Despite not seeking treatment for a mental health condition until 1991, the examiner felt the Veteran met the criteria for military-related PTSD.  

Furthermore, while the VA examiner from March 2012 was suspicious that the Veteran began exaggerating his symptoms while his claim for service-connected benefits was on appeal, the treatment records show that the Veteran reported an increase in symptoms in December 2006 and January 2007, approximately nine months prior to the Veteran's initial claim for service connection.  

An October 2007 VA mental health consultation notes symptoms of depression, chronic sleep impairment, nightmares and flashbacks of seeing a man run over by an American tank in the Army, seeing a friend jump out of a window, and seeing his dad die.  

The AOJ requested more specific information regarding the claimed in-service stressor, but the Veteran did not respond with enough specifics to warrant a search by JSRRC.  See VA memoranda dated October 2008 and February 2009.  

Meanwhile, the Veteran underwent private psychological consulting in February 2008.  The March 2008 report indicates Axis I diagnoses of chronic, severe PTSD and a depressive disorder.  The PTSD diagnosis was based on the Veteran's reported in-service stressors in Germany.  

Additional treatment records from 2009 and 2010 show that the Veteran continued to seek treatment for PTSD and depression.  The records reflect that the Veteran was tried on many different medications for depression, anxiety, and sleep impairment, but none were very effective.  His medication trials included venlafaxine, nefazodone, trazodone, nortriptyline, lithium, paroxetine, CPZ, bupropion, risperidone, olanzapine, and Ambien.  

The Veteran underwent extensive psychiatric assessment in December 2010.  The report notes that the findings were based on a neuropsychological assessment which consisted of a clinical interview and completion of neuropsychological and personality measures (the NCSE and MMPI tests).  The examiner found the testing results to be consistent with the symptoms and severity endorsed by the Veteran.  Additionally, the diagnosis of PTSD was based on the stressors which have been conceded by the AOJ, as noted above.  

VA outpatient treatment from 2011 note that the Veteran had a psychosis in addition to his other diagnoses.  He was becoming paranoid and endorsed symptoms associated with his military experiences.  

A January 2012 VA psychiatric evaluation notes diagnoses of severe PTSD and major depression vs. dysthymia.  The PTSD diagnosis, provided by a VA licensed clinical social worker, is based on his above conceded stressors from his service in Germany.  Additional follow-up treatment in January 2012, as well as a February 2012 mental health report note consistent symptoms of PTSD and depression.  

As noted above, however, a VA examiner in March 2012 opined that the Veteran did not have a diagnosis of PTSD.  This is in contrast to consistent reports by VA mental health professionals from 2008 through 2012 that the Veteran meets the criteria for PTSD.  Although the Veteran's in-service stressors were not conceded until after the January 2012 VA psychiatric evaluation, the January 2012 examiner found that the Veteran's PTSD was based on those stressors.  

Furthermore, additional VA outpatient treatment records show that the Veteran underwent an additional VA psychiatric evaluation in April 2012.  The Veteran's treating physician indicated that there was no significant change in the Veteran's symptoms and continued with a diagnosis of PTSD, major depressive disorder with psychotic features.  

After a review of the evidence of record, the Board finds that the evidence for and against service connection for an acquired psychiatric disorder to include PTSD and depression is in equipoise; that is, the evidence demonstrating that the Veteran has PTSD with depression that is related to in-service stressors is equally weighted against the evidence demonstrating other etiology, such as the breakup of his marriage in 1991.  The evidence in support of the Veteran's claim includes VA psychological testing from 2006 and January 2012, the lay statement from the Veteran's ex-wife, outpatient treatment for PTSD and depression dating from 2007 through 2012, and a private psychological assessment from March 2008.  Weighing against the Veteran's claim is the March 2012 VA examination report.  

While the VA examiner in March 2012 based the opinion on a review of the entire record, the examiner did not address the lay statement of the Veteran's ex-wife, and discounted the Veteran's stressors because he did not actually witness any deaths.  The March 2012 examiner found, in essence, that the Veteran's acquired psychiatric disorder did not have its onset until he had a nervous breakdown in 1990.  The Board finds, however, that the time period in 1990 when the Veteran first sought mental health treatment is not dispositive of when or why his disability began.  Given the lay statement by the Veteran's ex-wife, the Veteran's symptoms began after he returned from Germany, and that is consistent with the diagnosis of PTSD based on in-service stressors, irrespective of when the Veteran actually began treatment for his mental illness.  

Moreover, in contrast to the findings of the March 2012 examiner, the VA treatment records show a consistent PTSD diagnosis based on the Veteran's in-service stressors, and although the treating mental health providers may not have reviewed the entire record, they do have the advantage of treating the Veteran for his symptoms over an extended period of time and have spent more time overall assessing the Veteran's mental health disorder(s) and symptoms than a VA examiner who only spent one time with the Veteran.  

Therefore, resolving reasonable doubt in the veteran's favor, the Board finds that it is at least as likely as not that the Veteran has PTSD and depression due to his in-service stressors.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it is the judgment of the Board that service connection is warranted for PTSD with major depressive disorder.



ORDER

Service connection for PTSD with major depressive disorder is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


